Citation Nr: 0112039	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  87-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

On March 7, 1988, the Board of Veterans' Appeals (Board) 
promulgated a decision that determined that the evidence 
submitted subsequent to a February 1986 Board decision had 
not created a new factual basis warranting service connection 
for an acquired psychiatric disorder.  

In a separate decision this date, the Board undertook to 
vacate that March 7, 1988 decision.  

This matter initially came before the Board on appeal from a 
January 1987 rating decision of the RO that determined that 
new and material evidence had not been submitted since the 
Board's February 1986 decision denying the claim of service 
connection for an acquired psychiatric disorder.  

In September 1997, the RO had granted service connection for 
schizophrenia; an effective date of February 1, 1988, was 
assigned.  Thus, although the benefits currently sought in 
this appeal (service connection for a psychiatric disorder) 
have been granted, the Board will issue this decision in the 
place of the vacated March 1988 decision.  




FINDINGS OF FACT

1.  In February 1986, the Board denied the veteran's claim of 
service connection for an acquired psychiatric disorder.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the February 
1986 decision.

3.  The evidentiary record now serves to establish that the 
veteran's schizophrenia had its clinical onset during 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303 (2000).  

2.  The veteran's schizophrenia is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's claims.  There is nothing in the record nor any 
contention by the veteran or his representative that there is 
any additional evidence pertaining to his claim.  The Board 
finds that no further assistance in developing the facts 
pertinent to his claim is required.  


New and material evidence

In February 1986, the Board denied the veteran's claim of 
service connection for an acquired psychiatric disorder.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence considered by the Board in February 1986 
included service medical records, statements and hearing 
testimony of the veteran and VA and private medical reports.  

The medical evidence showed that the veteran had various 
psychiatric diagnoses over the years.  In a December 1985 
letter, Ando Suvari, M.D., stated that he first saw the 
veteran in January 1966 due to concern about adaptive 
difficulties.  He noted that the veteran appeared 
autistically withdrawn, isolated from meaningful 
interpersonal relationships and vulnerable to stressful life 
situations.  He reported that the diagnostic impression was 
consistent with a personality pattern disturbance, schizoid 
personality.  

The doctor further opined that the "process of [the 
veteran's] progressive decompensation was adversely 
influenced and accelerated by the additional stresses and 
demands of military life and service."  The first clinical 
evidence of an acquired psychiatric disorder was in 1974.  
Based on this evidence, the Board held that service 
connection must be denied, as the first evidence of a 
psychiatric disorder was not until 1974.  The Board noted 
that the veteran was shown to have had a personality disorder 
within several months of his separation from service but, 
citing 38 C.F.R. § 3.303(c), that a personality disorder was 
not disease or injury for which compensation could be paid.  

The evidence submitted subsequent to the February 1986 Board 
decision includes additional VA and private medical evidence, 
statements of the veteran and various lay statements, 
including from individuals with whom the veteran served on 
active duty.  

Of particular interest is another letter from Dr. Suvari.  
Dr. Suvari stated, in essence, that, when he evaluated the 
veteran in 1966, the veteran was suffering from the prodromal 
phase of schizophrenia.  He explained that the different 
diagnostic expressions were due to the changing nomenclature 
in the Diagnostic and Statistics Manual of Mental Disorders.  
He stated that there was no doubt that the veteran's 
preexisting condition had been aggravated by his undergoing 
the stresses of military service.  

The evidence is certainly new, as it was not of record at the 
time of the Board's February 1986 decision.  Furthermore, the 
evidence is material as it is probative of whether the 
veteran's psychiatric disability started or was worsened 
during service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an acquired psychiatric disorder.  


Merits

As noted hereinabove, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Although the veteran's service medical records are negative 
for any evidence of psychiatric disability, the veteran has 
submitted statements from several individuals who stated that 
the veteran exhibited behavioral problems during service.  

A noncommissioned officer, in a statement received by VA in 
April 1987, stated that the veteran had appeared to suffer 
from some kind of mental impairment in service.  He noted 
that the veteran could not perform any assigned duty and had 
to be under constant supervision.  

Similarly, in a statement received by VA on February 1, 1988, 
a long-time friend stated that the veteran had mental 
problems prior to, during and after service.  He noted, 
however, that the veteran was really bad right after he was 
separated from service.  

The current medical evidence now suggests that the veteran 
was suffering from schizophrenia during and just after 
service.  Although it was initially described as a 
personality disorder, the preponderance of medical evidence 
supports the claim that the veteran had schizophrenia at the 
time.  

Thus, the Board concludes that the evidentiary record 
supports the grant of service connection for schizophrenia.  

Again, the Board is aware that service connection has been 
granted by the RO.  The purpose of this decision is to 
replace the vacated Board decision of March of 1988 for the 
purpose of addressing the assignment of an earlier effective 
date.  





ORDER

As new and material evidence has been received to reopen the 
claim and support the grant of service connection for 
schizophrenia, the appeal is allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

